        Case 6:19-cv-00680-ADA Document 67 Filed 04/09/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                                  WACO
                                  WACO DIVISION


DENSYS LTD                                    §
                                              §      CIVIL NO:
vs.                                           §      WA:19-CV-00680-ADA
                                              §
3SHAPE TRIOS A/S, 3SHAPE A/S                  §

                 ORDER SETTING DISCOVERY
                               DISCOVERY HEARING


         IT IS HEREBY ORDERED that the above entitled and numbered case is setset for
DISCOVERY HEARING by Zoom       Zoom on Tuesday, April 20, 2021 at 04:00 PM. The link for
the hearing will be sent by e-mail.

        IT                       9th day of April, 2021.




                                              Alan D Albright
                                              UNITED STATES DISTRICT JUDGE
